Citation Nr: 0533769	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC).

3.  Entitlement to service connection for diabetes mellitus 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 2001 and August 2003 rating decisions, and was 
remanded in April 2004.


FINDINGS OF FACT

1.  The veteran died in September 2001, and the causes of 
death as reported on the certificate of death were acute 
myocardial infarction and atherosclerotic coronary artery 
disease, other significant conditions contributing to his 
death were chronic obstructive lung disease and pulmonary 
fibrosis.

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD) and had 
been rated as totally disabled since June 1997.

3.  The veteran's multiple causes of death and contributing 
causes of death manifested many years after his separation 
from service, and have not been shown to have been related to 
such service, nor have they been shown to be residuals of his 
service-connected PTSD.

4. The veteran had neither received, nor was entitled to 
receive, compensation for a service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding his death; and the 
appellant has not specifically alleged clear and unmistakable 
error (CUE) in any prior final decision.

5.  The preponderance of evidence indicates that the 
veteran's death was not caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing medical 
treatment, or by an event not reasonably foreseeable during 
such medical treatment.

6.  The preponderance of evidence fails to show that the 
veteran's diabetes mellitus was caused or aggravated either 
by service or by the veteran's PTSD.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.310, 3.312 
(2005).

2.  The appellant has not met the requirements for 
eligibility to DIC benefits.  38 U.S.C.A. §§ 1151, 1311, 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).

3.  The criteria for service connection for diabetes mellitus 
for accrued benefits purposes have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

Under 38 C.F.R. § 3.312, service connection for the cause of 
death is established as follows:

(a) General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal [primary] 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  A veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

In this case, the veteran died in September 2001, and the 
causes of death as reported on the certificate of death were 
acute myocardial infarction and atherosclerotic coronary 
artery disease.  Other significant conditions contributing to 
the veteran's death were chronic obstructive lung disease and 
pulmonary fibrosis.  No autopsy was performed.

Service medical records fail to show any heart or lung 
conditions.  On the veteran's separation physical in November 
1945, his lungs and cardiovascular systems were found to be 
normal, and a chest X-ray was negative.  At an examination in 
March 1964, the veteran's lungs were clear, his heart and 
great vessels were not remarkable, and an EEG was given a 
normal classification.

Heart and lung conditions eventually manifested many decades 
following service; however, the veteran's file is void of any 
medical opinion of record relating any heart or lung 
condition to the veteran's time in service.  At a VA 
examination in March 1999, the examiner noted that the 
veteran had a history of heart problems and chronic 
obstructive pulmonary disease (COPD), but gave no indication 
that these health problems were in anyway related to either 
service or to a service-connected disability.  

The appellant also indicated that the veteran's PTSD 
exacerbated his other ailments.  However, the veteran's file 
is void of a medical opinion of record which links any of the 
direct or contributing causes of his death either to his time 
in service, or to his service-connected PTSD.  While the 
appellant has asserted that prescribed medication triggered 
flashbacks, thereby exacerbating the veteran's PTSD, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the appellant is not medically 
qualified to provide the requisite link between one of the 
veteran's disabilities and either his time in service or the 
cause of his death. 

Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.

II.  Entitlement to DIC

One of the methods by which entitlement to DIC is established 
is when service connection for the cause of the veteran's 
death is established.  As described above, a basis upon which 
to establish service connection for the cause of the 
veteran's death is not shown.  Therefore, this theory of 
entitlement does not provide a means to establish entitlement 
to DIC.  

Under 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, even though a 
veteran died of non-service-connected causes, VA will pay 
death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected, 
if:

(1) the veteran's death was not the result of his or her own 
willful misconduct, and

(2) at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service- connected 
disability that was:

(i) rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death (this 
includes total disability ratings based on unemployability);

(ii) rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or

(iii) rated by VA as totally disabling for a continuous 
period of not less than one year immediately preceding death, 
if the veteran was a former prisoner of war who died after 
September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents;

(2) VA was withholding the compensation under authority of 38 
U.S.C. § 5314 to offset an indebtedness of the veteran;

(3) the veteran had applied for compensation but had not 
received total disability compensation due solely to CUE in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date;

(4) the veteran had not waived retired or retirement pay in 
order to receive compensation;

(5) VA was withholding payments under the provisions of 10 
U.S.C. § 1174(h)(2);

(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service-
connected disability rating; or

(7) VA was withholding payments under 38 U.S.C. § 5308 but 
determines
that benefits were payable under 38 U.S.C. § 5309.

There is no evidence that the veteran's death was the result 
of his own willful misconduct.  However, there is also no 
evidence that he had been a prisoner of war or that he had 
received, or was entitled to receive, (for the continuous 10 
years prior to his death) a total disability rating based on 
unemployability or compensation for a service-connected 
disability that was rated by VA as totally disabling.  While 
the veteran was rated as totally disabled at the time of his 
death in September 2001, his 100 percent rating had only been 
in effect since June 1997 (roughly 4 years and 3 months 
before his death).  The appellant has also never specifically 
alleged CUE in any prior final decision.  Thus, entitlement 
to DIC under this criteria is not warranted.  

The appellant has also asserted that DIC compensation should 
be available under 38 U.S.C.A. § 1151, which states that DIC 
shall be awarded for a qualifying additional disability or 
qualifying death of a veteran in the same manner as if the 
additional disability or death were service connected.  A 
disability or death is considered a qualifying additional 
disability or qualifying death if it is not the result of the 
veteran's own willful misconduct and the disability or death 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability or death was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

The appellant asserted that the veteran's state of mind and 
mental abilities declined due to, among other causes, 
medication prescribed by VA doctors.  In response to the 
appellant's allegations, a medical opinion was obtained which 
indicated that the medication prescribed the veteran was 
necessary to treat the veteran's lung condition and there was 
no malpractice or fault on the part of VA treatment.

Furthermore, the veteran's claims file is void of a medical 
opinion of record which indicates any fault on the part of VA 
doctors; and, as noted above, the appellant is not medically 
qualified to provide such an opinion.

As such, the Board finds that the weight of the credible 
evidence indicates that the veteran's death was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical treatment, or by an event not 
reasonably foreseeable during such medical treatment.  Thus, 
the criteria for DIC under 38 U.S.C.A. § 1151 are not met.


III.  Service Connection for Diabetes Mellitus for Accrued 
Benefits Purposes

As previously noted, service connection basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records fail to show any diagnosis of or 
treatment for diabetes mellitus.  At a VA examination in 
February 1999, the veteran indicated that he had been 
diagnosed with diabetes mellitus for the past seven or eight 
years.  However, a review of the veteran's claims file is 
void of a medical opinion of record linking the veteran's 
diabetes mellitus to either his time in service, or to a 
service-connected disability.

While the appellant has asserted that the veteran's diabetes 
mellitus was related to his service connected illnesses, the 
appellant is not medically qualified to provide such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

As such, given that the veteran's diabetes mellitus did not 
manifest itself for close to 50 years following service and 
given that there is no medical evidence linking it to the 
veteran's time in service or to a service-connected 
disability, the Board finds that the preponderance of 
evidence is against the appellant's claim, and it is 
therefore denied.

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the appellant in 
a letter dated in April 2004, which informed her of all four 
elements required by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant in April 2004 was not given prior 
to the first adjudication of the claim, it was given prior to 
a subsequent adjudication (in an October 2005 supplemental 
statement of the case).  In short, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records have been obtained, and the veteran's 
service medical records are in the file together with a copy 
of the veteran's death certificate.  The appellant was also 
scheduled for a hearing before a decision review officer, but 
she canceled the hearing.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the appellant is not prejudiced by the Board's adjudication 
of her claims.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation is denied.

Service connection for diabetes mellitus for purposes of 
accrued benefits is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


